                     UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAI‘I


KEIRON B. PRATT,                           CIV. NO. 17-00599 DKW-RLP

                  Plaintiff,
                                           ORDER GRANTING IN PART
      vs.                                  MOTION FOR JUDGMENT ON
                                           THE PLEADINGS
STATE OF HAWAII, DEPARTMENT
OF PUBLIC SAFETY, DOE
DEFENDANTS 1–10,

                  Defendants.


      Pratt initiated a state and federal law-based employment discrimination

action on December 19, 2017, seeking monetary damages and equitable relief

against his former employer, Defendant State of Hawai‘i, Department of Public

Safety (“DPS” or “Department”). See Compl., Dkt. No. 1. Following this Court’s

Order granting in part the Department’s Motion to Dismiss, with leave to amend,

on May 8, 2018, Pratt filed a First Amended Complaint (“FAC”) based exclusively

on federal employment discrimination claims. FAC, Dkt. No. 18. The Department

subsequently filed a Motion for Judgment on the Pleadings (“MJOP”). Dkt.

No. 24. For the reasons set forth below, the Court GRANTS IN PART the

Department’s MJOP. Counts I through III of the FAC are hereby DISMISSED

without prejudice. Leave to amend is GRANTED with respect to Pratt’s
retaliation, hostile work environment, and sex discrimination claims, consistent

with the instructions below.

                                 BACKGROUND

      Pratt worked as a Deputy Sheriff for the Department of Public Safety from

April 2002 until 2017. See FAC ¶¶ 11, 13, Dkt. No. 18. Initially hired as a

“Deputy Sheriff I” (FAC ¶ 11), Pratt “was promoted to Deputy Sheriff II” in 2003

(FAC ¶ 12). As a Deputy Sheriff II, Pratt was “assigned to various sections

including the Criminal Investigation Unit [(‘CIU’)] of the Sheriff Division as an

Investigator” (FAC ¶ 13). In 2008, Pratt “sought a transfer from warrants to [the]

records department” (FAC ¶ 24); in 2009, he sought a transfer “from the records

department to Capitol Patrol” (FAC ¶ 25); and in 2013, he sought a transfer again,

this time to CIU (FAC ¶ 31).

      Pratt states that he has been “open about his homosexuality” since receiving

a “homosexual discharge by the military under DD-214” in 1994. FAC ¶ 15.

Although Pratt “did not talk about his homosexuality” in the workplace prior to

2004 (FAC ¶¶ 17, 18), “[t]he DD-214 . . . was given to” DPS when Pratt was hired,

and DPS “placed it in his personnel file with HR” (FAC ¶ 17). “In 2004, [Pratt]

became openly gay at his workplace in the Warrants Division after he was

informed by his partner deputy sheriff that everyone at the office, including his

supervisors and fellow deputy sheriffs, knew he was gay.” FAC ¶ 18. From that

                                          2
time until 2007, Pratt claims to have been “repeatedly and frequently sexually

harassed by fellow deputy sheriffs, who would call him by female-gender names

and scorn and ridicule him and his lack of dating women, and humiliate him by

displaying homophobic behavior toward him.” FAC ¶ 20.

      In 2008, Pratt filed an administrative complaint with the U.S. Equal

Employment Opportunity Commission (“EEOC”) and the Hawai‘i Civil Rights

Commission (“HCRC”) regarding this harassment. FAC ¶ 21. Following Pratt’s

receipt of right-to-sue letters from both the HCRC and the EEOC, Pratt filed suit in

state court in 2012, Civil No. 12-1-1409-05 KKS (“2012 Lawsuit”). FAC ¶ 27.1

      On May 1, 2014, Pratt alleges that he “was again subjected to sex

discrimination, [a] sexually hostile work environment, and retaliation by his fellow

deputies” in the CIU, “who ridiculed him for his sexual orientation (gay) and stated

that [he] was his partner’s ‘10-3’, a code used for deputies who are married and are

seeing someone on the side.” FAC ¶ 26. As a result of these incidents, Pratt filed

another Charge of Discrimination, and after receiving a right-to-sue letter from the

HCRC, Pratt sued DPS again in both state and federal courts. FAC ¶ 33 (citing

Keiron Pratt v. State of Hawaii, et al.; Civil No. 15-1-1289-07 JHC (1st Cir. Ct.,

State of Hawai‘i); Keiron Pratt v. State of Hawaii, et al., Civil No. 15-00264 HG


1
 The 2012 Lawsuit was dismissed without prejudice on December 14, 2014. See Cook Decl.,
Ex. 3 [2015 Judgment] at 1–2, Dkt. No. 9-8.

                                            3
KSC (D. Haw. July 14, 2015) (“2015 Lawsuit”)); see Cook Decl., Ex. 4, Dkt. No.

9-9. According to Pratt, the 2015 Lawsuit was “resolved in [his] favor pursuant to

a settlement agreement (‘the April 2016 Settlement’).” FAC ¶ 29.

      Pratt alleges that after the April 2016 Settlement, DPS subjected him yet

again to a “further sexually hostile work environment, sex discrimination, and

retaliation.” FAC ¶ 30. Pratt summarizes the facts underlying these alleged

wrongdoings in paragraph 31 and 33 of the FAC, and asserts that these events

resulted in another Charge of Discrimination with the HCRC and EEOC on

February 22, 2017 (“2017 Charge”). FAC ¶ 31.

      The HCRC issued Pratt a right-to-sue letter on September 26, 2017, and the

EEOC did the same on October 16, 2017. FAC ¶¶ 3–4, Dkt. No. 18. Pratt then

initiated the instant lawsuit on December 19, 2017. FAC ¶¶ 3–4, Dkt. No. 1.

      The Department subsequently filed a Motion to Dismiss in Lieu of an

Answer, arguing inter alia that several of plaintiff’s claims were barred under res

judicata and failed to state a claim for which relief could be granted. Motion to

Dismiss, Dkt. No. 9. The Court granted the Motion to Dismiss without leave to

amend with respect to all state-law claims previously adjudicated in the 2012 and

2015 Lawsuits. The Court granted plaintiff leave to amend with respect to all

claims under Title VII.

      On May 8, 2018, in accordance with the Court’s April 2018 Order, Pratt

                                         4
filed a First Amended Complaint. On May 10, 2018, Defendant filed an Answer.

Dkt. No. 20. In the FAC, Pratt asserts three causes of action against DPS:

      1)     Retaliation under the Civil Rights Act of 1964, 42 U.S.C. §§ 2000, et

seq. (“Title VII”) (“Count I”; FAC ¶¶ 35–38);

      2)     Sexually Hostile Work Environment, in violation of Title VII,

(“Count II”; FAC ¶¶ 39–42); and

      3)     Sex Discrimination, in violation of Title VII, (“Count III”; FAC

¶¶ 43–49).

      In relevant part, Pratt describes the alleged misconduct underlying these

Counts as follows:

      a. In April 2017, [Pratt] was warned by a person in HR that “they
         retaliated against you.”

      b. In April 2017, [DPS] transferred [Pratt] out of the Office Assistant
         job at the Sheriff’s Division to the Hawaii Paroling Authority
         making him Parole Officer III, also without his voluntary consent;

      c. In late April 2017, [DPS] coerced or attempted to coerce [Pratt]
         into signing an agreement withdrawing all grievances and future
         lawsuits against [DPS], which [Pratt] refused to sign;

      d. On June 28, 2017, [DPS] created a fraudulent Performance
         Appraisal System (“PAS”) in which [DPS] falsely reported that
         [Pratt] had been doing “unsatisfactory work” as Parole Officer III,
         for [Pratt]’s signature on the PAS was forged, [Pratt] had not been
         on the job long enough to justify or warrant the PAS, and on
         December 12, 2017, [Pratt] learned from HR that the June 28, 2017
         PAS was never in his personnel file, confirming that the June 28th
         PAS was fabricated and forged;

                                         5
      e. On November 22, 2017, three days before Thanksgiving and 15
         minutes before [Pratt]’s quitting time, [DPS], by and through
         [Pratt]’s supervisors, Corey Reincke and Andrew Morgan, blinded-
         sided [sic] [Pratt] with a notice of unsatisfactory work
         performance, claiming that his work had been unsatisfactory and
         that he had three months to bring it up to a satisfactory level, which
         claim was bogus, fabricated by [DPS] to set [Pratt] up for a
         termination or to force him to quit, and pretextual, to conceal
         [DPS]’s discriminatory and retaliatory motive.

      f. On March 1, 2018, [DPS], served [Pratt] with a cease-and-desist
         letter from [chairman Hyun], dated February 28, 2018, which
         demanded that the Plaintiff cease and desist from using his work
         email account to send emails to his fellow coworkers in the
         department to lobby for support of a [legislative bill]… [The letter]
         is the first of its kind in the history of PSD as many other
         employees have used their work email account for non-work
         related purposes, and none of them were slapped with a cease and
         desist letter;

      i. On March 14, 2018, [the Administrator] of the Hawaii Paroling
         Authority, wrote a letter to Plaintiff falsely accusing him of lying
         about being sick. In his letter [the Administrator] stated, “this is to
         notify you that you are a possible witness and/or under
         investigation as to allegations of violation(s) listed below . . . the
         complaint alleges the following: [Pratt], lied and misrepresented
         that he was out on sick leave on February 28, 2018 . . . Pratt’s
         union representative told Plaintiff that no employee in the history
         of PSD had ever received a complaint accusing them of lying and
         misrepresenting when taking sick leave.

FAC ¶¶ 33(a)–(i), Dkt. No.18.

      Counts II and III (but not Count I) are also supported by the following

allegations:

      a. On September 9, 2016, when it was time for [Pratt]’s annual
         Employee Performance Appraisal Form, First Deputy Albert
         Cummings refused to complete it, falsely stating in the form,
                                          6
          “Unable to rate in the capacity of a Deputy Sheriff since he has not
          been assigned to regular duties since July 2014. [sic] Plaintiff had
          been assigned to regular duties during this time period, for
          Cummings assigned Plaintiff to investigate and complete at least
          40 cases as Deputy Sheriff II from September 2014 through
          December 2016. Cummings’ misrepresentation on the Employee
          Performance Appraisal form constitutes falsification of an official
          government document;

      b. On December 29, 2016, [DPS] took [Pratt]’s Sheriff’s badge away
         from him, which he was allowed to maintain after [DPS] removed
         his gun in May 2014, and he continued to perform his duties as
         Deputy Sheriff II;

      c. On February 17, 2017[,] [DPS] moved [Pratt] out of the Sheriff
         CIU office into the Hawaii Paroling Authority office, changed his
         job title from Deputy Sheriff II to Office Assistant III, and
         demoted him from a Sheriff/Investigator in CIU to a secretary for
         the Hawaii Paroling Authority, all of which were done against
         Plaintiff’s voluntary consent.

FAC ¶¶ 31(a)–(c).

      As a “direct and proximate result” of this wrongful conduct, Pratt alleges

that he has suffered, and continues to suffer, “substantial economic and non-

economic damages, including, but not limited to, medical expenses, loss of past

and future income, loss of future earning capacity, severe physical manifestations

of his medical/mental condition, serious emotional distress, serious mental

anguish, loss of quality of life, loss of enjoyment of life, and other related

damages.” FAC ¶ 34. In its prayer for relief, the FAC therefore requests “back

pay, front pay, compensatory damages, special damages, and general damages,



                                           7
together with costs of suit,” and “reasonable attorneys’ fees,” among other things.

FAC ¶¶ 32, 42, 49.

      In its Answer, the Department admits to some of the facts alleged, but denies

any wrongdoing, relying on several defenses, including that the FAC fails to state a

claim upon which relief can be granted, Plaintiff failed to exhaust administrative

remedies, and that the actions taken by DPS were in good-faith and for non-

discriminatory reasons. Answer, Dkt. No. 20 ¶¶ 19-23.

      Before the Court is the Department’s August 3, 2018 MJOP. Following a

hearing on October 12, 2018 (see EP, Dkt. No. 30), the Court took matters under

advisement. This disposition follows.

                             LEGAL STANDARDS

   Motion for Judgment on the Pleadings for Failure to State a Claim for Relief

      The Court may enter judgment on the pleadings under Rule 12(c), “after the

pleadings are closed—but early enough not to delay trial.” For a Rule 12(c)

motion, the allegations of the nonmoving party are accepted as true, while the

allegations of the moving party that have been denied are assumed to be false. See

Hal Roach Studios v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir.

1989). A court evaluating a Rule 12(c) motion must construe factual allegations in

a complaint in the light most favorable to the nonmoving party. Fleming v.

Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “Judgment on the pleadings under

                                         8
Rule 12(c) is proper when the moving party establishes on the face of the pleadings

that there is no material issue of fact and that the moving party is entitled to

judgment as a matter of law.” Jensen Family Farms, Inc. v. Monterey Bay Unified

Air Pollution Control Dist., 644 F.3d 934, 937 n. 1 (9th Cir. 2011).

        The standard governing a Rule 12(c) motion for judgment on the pleadings

is “functionally identical” to that governing a Rule 12(b)(6) motion. United States

ex rel. Caffaso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir.

2011). The Court may dismiss a complaint under Rule 12(b)(6) for “failure to state

a claim upon which relief can be granted” when there is a “lack of a cognizable

legal theory or the absence of sufficient facts alleged.” UMG Recordings, Inc. v.

Shelter Capital Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting

Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In other

words, a plaintiff is required to allege “sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir.

2008). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556).

                                            9
      Factual allegations that only permit the Court to infer “the mere possibility

of misconduct” do not constitute a short and plain statement of the claim showing

that the pleader is entitled to relief as required by Fed.R.Civ.P. 8(a)(2). Id. at 677,

679 (explaining that the Federal Rules “do[] not require ‘detailed factual

allegations,’ but [they] demand[] more than an unadorned, the-defendant-

unlawfully-harmed-me accusation”). Conclusory allegations of law, unwarranted

deductions of fact, and unreasonable inferences are insufficient to defeat a motion

to dismiss. See Iqbal, 556 U.S. at 678 (explaining that the construed-as-true/light-

most-favorable tenet “is inapplicable to legal conclusions”); Sprewell, 266 F.3d at

988; see also Twombly, 550 U.S. at 555 (“While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations . . . , a

plaintiff’s obligation to provide the ‘grounds’ of his [or her] ‘entitlement to relief’

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” (internal citations omitted)). Moreover,

the court need not accept as true allegations that contradict matters properly subject

to judicial notice, nor must it assume that allegations contradicted by the exhibits

attached to the complaint are true. Sprewell, 266 F.3d at 988. As the Ninth Circuit

has explained, “the factual allegations that are taken as true must plausibly suggest

an entitlement to relief, such that it is not unfair to require the opposing party to be




                                           10
subjected to the expense of discovery and continued litigation.” Starr v. Baca, 652

F.3d 1202, 1216 (9th Cir. 2011).

                                    Leave to Amend

       Under Fed.R.Civ.P. 15(a)(2), leave to amend a party’s pleading “should [be]

freely give[n] . . . when justice so requires.” See Lopez v. Smith, 203 F.3d 1122,

1127 (9th Cir. 2000) (en banc) (explaining that “the underlying purpose of Rule 15

. . . [is] to facilitate decision on the merits, rather than on the pleadings or

technicalities”) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).

Further, the Ninth Circuit has explained that “a district court should grant leave to

amend even if no request to amend the pleading was made, unless it determines

that the pleading could not possibly be cured by the allegation of other facts.”

Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th

Cir. 1990) (citing Bonanno v. Thomas, 309 F.2d 320, 322 (9th Cir. 1962); Erlich v.

Glasner, 352 F.2d 119, 122 (9th Cir. 1965)). Nonetheless, leave to amend may be

denied for “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.” Mayes v. Leipziger, 729 F.2d 605, 608 (9th Cir. 1984)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       With these standards in mind, the Court turns to the Department’s MJOP.

                                            11
                                        DISCUSSION

       Pratt’s claims for retaliation (Count I), sexually hostile work environment

(Count II), and sex discrimination (Count III) each arise under Title VII. Each

claim is dismissed without prejudice, with limited leave to amend, as more fully

described below.

I.     Count I: Retaliation

       Pratt alleges that the Department unlawfully retaliated against him for filing

his February 2017 EEOC Charge of Discrimination, which constitutes protected

activity under Title VII. FAC ¶ 37. The factual allegations in support of this cause

of action are found in paragraph 33 of the FAC.2 Id.

       The Department contends that Pratt’s retaliation claim should be dismissed

either: (1) on jurisdictional grounds, for failure to exhaust administrative remedies

with respect to the new allegations in the FAC that post-date Pratt’s original

December 2017 Complaint (found in paragraphs 33(f)-(i)); or (2) for failure to

state a claim upon which relief can be granted, with respect to all allegations

(found in paragraphs 33(a)-(i)).3 The Department argues that Pratt fails to state a


2
  The FAC does not specify which of the allegations are made in support of which cause of
action. Accordingly, the Court treats each allegation as if it were made in support of each of the
three causes of action.
3
  There are several additional acts of retaliation alleged in paragraph 31 of the FAC. The
Department argues, and the Court agrees, that the Court’s April 9, 2018 Order disposed of these
very same allegations, holding that the events now alleged in paragraph 31 (which occurred
between September 2016 and February 2017) were too temporally remote from Pratt’s protected
activity, in the form of his July 2015 Lawsuit, to be causally related to those acts. Because those
                                                12
claim because each allegation either does not amount to an “adverse employment

action” or is not causally related to his February 2017 protected activity.

       A.      Legal Framework

       To establish a prima facie claim of retaliation, a plaintiff must show that “1)

he acted to protect [his] Title VII rights; 2) an adverse employment action was

thereafter taken against [him]; and 3) that a causal link existed between the two

events.” McGinest v. GTE Service Corp., 360 F.3d 1103, 1124 (9th Cir. 2004)

(citing Steiner v. Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir. 1994),

cert. denied, 513 U.S. 1082 (1995)).

               1.    Adverse Employment Action

       For retaliation purposes, an action is “cognizable as an adverse employment

action if it is reasonably likely to deter employees from engaging in protected

activity.” Ray v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000). An adverse

employment action does not need to be a final or ultimate employment action, such

as hiring, firing or demotion, nor does it need to “materially affect the terms and

conditions of employment.” Id. In that sense, an adverse employment action is

more broadly construed in the retaliation context than when alleged in support of a

discrimination claim. Burlington N. Santa Fe Rwy Co. v. White, 546 U.S. 53, 60–



acts pre-dated the February 2017 protected activity now relied on by Pratt, they similarly could
not support the retaliation cause of action alleged here. The Court therefore considers only those
factual allegations of retaliation alleged in paragraph 33 of the FAC.
                                               13
63 (2006) (recognizing that the anti-retaliation provisions of Title VII, unlike the

substantive provisions, are not limited to actions that affect the terms and

conditions of employment and defining adverse employment action for purposes of

retaliation claims as an action that “might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.”). For instance, the Ninth

Circuit has recognized lateral transfers, unfavorable references, and a more

burdensome work schedule as adverse employment actions for purposes of

retaliation. Ray, 217 F.3d at 1243 (citations omitted).

             2.   Causation

      According to the United States Supreme Court, establishing causation for a

retaliation claim “requires proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the employer.”

Univ. of Tex. Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)

(concluding that a plaintiff making a retaliation claim under Title VII “must

establish that his or her protected activity was a but-for cause of the alleged

adverse action by the employer”); accord Gallagher v. San Diego Unified Port

Dist., 668 Fed. Appx. 786, 787 (9th Cir. 2016). “To show the requisite causal link,

the plaintiff must present evidence sufficient to raise the inference that her

protected activity was the likely reason for the adverse action.” Cohen v. Fred

Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982) (citing Hagans v. Andrus, 651 F.2d

                                          14
622, 626 (9th Cir.), cert. denied, 454 U.S. 859 (1981); Meyer v. Cal. & Hawaiian

Sugar Co., 662 F.2d 637, 639 (9th Cir. 1981)).

      B.   Discussion

      Every event alleged in paragraphs 33(a)-(i) in support of Pratt’s retaliation

claim fails prong two and/or three of the McGinest framework. For this reason, the

Court GRANTS the Department’s MJOP with respect to Count I. However, some

of these events are amenable to amendment, and the Court accordingly GRANTS

leave, consistent with the guidance that follows.

      Paragraph 33(a) alleges that in April 2017, two months after Pratt filed his

February 2017 EEOC Charge, “someone in the HR department” informed Pratt

that the Department was retaliating against him. This fact, even if true, is not an

adverse employment action. Whatever the Department was doing certainly could

have been retaliatory, but simply being informed of that fact by what appears to be

a peer, and potentially a witness, is not. See e.g. Ray, 217 F.3d at 1243 (“the

EEOC test [for adverse action in retaliation cases]…does not cover every offensive

utterance by co-workers, because offensive statements by co-workers do not

reasonably deter employees from engaging in protected activity.”) Indeed, on its

face, the statement is not even plausibly offensive. DPS’ motion with respect to

this allegation is GRANTED without leave to amend.




                                         15
      Paragraph 33(b) alleges that Pratt was transferred from his position as an

Office Assistant in the Sheriff’s Department to a Parole Officer in the Hawaii

Paroling Authority without his consent. The Court does not agree, as the

Department suggests, that such a transfer cannot constitute an adverse employment

action, unless the transfer was “a demotion.” The Ninth Circuit has made that

abundantly clear. St. John v. Employment Development Dept., 642 F.2d 273, 274

(9th Cir.1981) (holding that a transfer to another job of the same pay and status

may constitute an adverse employment action.) But whether the instant transfer

amounts to such an adverse action depends on facts that are nowhere plead in the

FAC. We do not know, for instance, if the instant transfer was a demotion, or

resulted in a loss of salary or benefits, in the manner that the Department posits is

necessary. Nor do we know if the transfer changed Pratt’s responsibilities or

conditions of employment, affected his promotion potential, limited his training or

travel opportunities, or amounted to administrative banishment or segregation,

each of which “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Sillars v. Nevada, 385 Fed. Appx. 669,

671 (9th Cir. 2010) (citing Burlington Northern and Santa Fe Ry. Co. v. White, 548

U.S. 53, 68 (2006)); Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir.1987)

(“[t]ransfers of job duties…if proven, would constitute ‘adverse employment

decisions.’”); see also, Cooper v. Southern California Edison Co., 170 Fed. Appx.

                                          16
496, 498 (9th Cir. 2006) (affirming summary judgment for defendant where

plaintiff “presented insufficient evidence that [the transfer] resulted in a decrease in

workload or promotion opportunities.”). Even in reply, Pratt states only generally

that all of the allegations “would certainly dissuade Pratt from further pursuing his

Title VII retaliation claim.” This conclusory statement is insufficient to carry his

prima facie burden.

      With regard to causation, the third prong of the McGinest inquiry, the Ninth

Circuit allows that a “causal link can be inferred from circumstantial evidence such

as the employer’s knowledge of the protected activities and the proximity in time

between the protected activity and adverse action.” Dawson v. Entek Int’l, 630

F.3d 928, 936 (9th Cir. 2011) (citing Jordan v. Clark, 847 F.2d 1368, 1376 (9th

Cir. 1988), cert. denied sub nom., Jordan v. Hodel, 488 U.S. 1006 (1989)). In

some instances, causation can “be inferred from timing alone where an adverse

employment action follows on the heels of protected activity.” Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2002). Time ranging from 42 days

up to three months has been found sufficient to establish temporal proximity. See,

e.g., Villiarimo, 281 F.3d at 1065 (citing Miller v. Fairchild Indus., Inc., 885 F.2d

498, 505 (9th Cir. 1989) (finding prima facie case of causation where plaintiffs

were discharged from employment 42 and 52 days after the alleged protected

activity)); Yartzoff, 809 F.2d at 1376 (holding that sufficient evidence existed

                                          17
where adverse actions occurred less than three months after the complaint was

filed, two weeks after the charge was first investigated, and less than two months

after the investigation ended).

      Here, Pratt’s alleged transfer occurred in April 2017, two months after the

filing of the EEOC Charge. Given this temporal proximity to his protected

activity, Pratt has successfully raised a rebuttable inference that his protected

activity was the cause of his transfer.

      Although Pratt’s transfer allegations are sufficient to establish both causation

and what could be an adverse employment action, without more, the Court cannot

determine whether or not the transfer was of the type that would be considered an

adverse action for the purposes of retaliation. The Court therefore GRANTS the

Department’s Motion with respect to this allegation, albeit with leave to amend.

      Paragraph 33(c) alleges that the Department sought to coerce Pratt into

signing a settlement agreement dismissing his Title VII claims by threatening that

Pratt would be removed from his position if he failed to sign the agreement.

According to the FAC, “the Settlement Agreement called for Plaintiff to submit a

notice of withdrawal [of state law discrimination claims] . . . [I]f Plaintiff failed to

satisfy the Conditions by April 17, 2017, Employer would remove him from the

Parole Officer III position and return him to his Office Assistant position . . . ” It is

difficult to see how such actions by the Department could amount to an adverse

                                           18
employment action where Pratt concedes that the supposed settlement agreement

was never signed, and no claims were ever withdrawn. Cf. Lewis v. United Parcel

Serv., Inc., 252 Fed. App'x 806, 807–08 (9th Cir. 2007) (holding that plaintiff did

not suffer an adverse employment action in a religious discrimination case because

plaintiff’s claim was based on the fact that his superior threatened to fire him if he

did not comply with the employer’s grooming policy within one week, but the

threat was never carried out and plaintiff was not demoted, fired, or otherwise

disciplined.); Helmann v. Weisberg, 360 Fed.Appx. 776, 778 (9th Cir. 2009)

(employer’s threat to fire and prosecute employee in retaliation for participation in

co-worker’s discrimination complaint was not adverse employment action because

the employer’s conduct was a “mere threat”); Nunez v. City of Los Angeles, 147

F.3d 867, 875 (9th Cir.1998) (explaining that “[m]ere threats and harsh words are

insufficient” to establish an adverse employment action in a First Amendment

retaliation case). As a result, the Department’s Motion is GRANTED with respect

to this allegation and leave to amend is DENIED.4

       Paragraph 33(d) alleges what appears to be an unsatisfactory performance

appraisal. The FAC is unclear as to what exactly occurred, but Pratt states that “on



4
 Because Pratt cannot establish that this allegation constitutes an adverse employment action, the
Court does not address causation, except to note that it already has. See April 2018 Order at 32
(“in light of [the February 2017 EEOC Charge…,] alleged incidents occurring in April 2017,
June 28, 2017, and November 22, 2017 . . . are not too remote to establish a pattern of alleged
wrongdoings sufficient to support a prima facie claim for Title VII retaliation.”).
                                               19
June 28, 2017, Employer created a fraudulent Performance Appraisal System . . .

in which Employer falsely reported that Plaintiff had been doing ‘unsatisfactory

work’, for Plaintiff’s signature on the PAS was forged . . . Plaintiff learned from

HR that [the performance appraisal] . . . was never in his personnel file . . . ”

Undeserved performance ratings may constitute adverse employment actions.

See Ray, 217 F.3d at 1241. However, whether or not a performance evaluation

constitutes an adverse employment action depends on whether the performance

evaluation is final, is entered in to the employee’s file, and is widely distributed,

among other factors. Here, Pratt’s recitation of facts is unclear as to what took

place: it is unclear whether the employer created a fraudulent performance

appraisal or a fraudulent performance appraisal system; whether the performance

appraisal (assuming it was an appraisal) was finalized and filed; and whether the

performance appraisal remains in Pratt’s record. Based on Pratt’s allegation, it

appears that the performance evaluation may have been shown to Pratt in June

2017 but never placed in his personnel file. The Department, in fact, denies this

allegation. Answer at ¶16, Dkt. No. 20. Without clearer information as to what

took place, how Pratt discovered the fraudulent performance evaluation, and

whether it remains (or was ever placed) in his personnel file, the Court cannot

determine whether or not what transpired is an adverse employment action. 5 The


5
    Because Pratt failed to establish that this allegation constitutes an adverse employment action,
                                                   20
Department’s Motion is granted with respect to this allegation, but with leave to

amend.

       Paragraph 33(e) alleges that on November 22, 2017, Pratt was given notice

that his work performance was at an unsatisfactory level despite his supervisor

having told him and a union representative that he was doing good work. Pratt

alleges that he was told he had three months to improve his work performance to a

satisfactory level. The Department acknowledges that Pratt received a “Notice to

Improve Performance.” Answer ¶ 16. Citing Brooks v. City of San Mateo,

however, the Department argues that this performance evaluation was not “final

and lasting” and therefore does not constitute an adverse employment action. 229

F.3d 917, 930 (9th Cir. 2000) (holding that a negative performance evaluation was

not an adverse employment action where the employee had filed an appeal of the

evaluation but resigned before the appeal was resolved).

       There is scant authority on the subject of whether a performance review

needs to be final to constitute an adverse employment action, and courts within the

Ninth Circuit have looked at the facts of each case to make that determination.

See e.g. Yartzoff 809 F.2d at1376 (performance evaluations are adverse

employment actions for the purposes of retaliation claims); Kortan v. California

Youth Authority, 217 F.3d 1104 (9th Cir.2000) (a sub-average performance

the Court once again does not reach causation, except to point to its earlier order. See supra at
n.4.
                                                21
evaluation that is not circulated beyond a supervisor is not an adverse employment

action); Cozzi v. County of Marin, 787 F.Supp.2d 1047, 1061 (N.D.Cal. 2011)

(holding that a written warning was not an adverse employment action in the

context of retaliation and sex discrimination claims because it was not put in the

employee’s personnel file and did not affect the terms and conditions of

employment). Whether or not a negative performance evaluation is an adverse

employment action, in other words, turns on the specific facts of the case,

including whether the evaluation was entered into the employee’s personnel file

and whether it was circulated beyond his immediate supervisors.

      Here, it is unclear from the pleadings whether the notice of unsatisfactory

work performance alleged in paragraph 33(e) was a formal performance review at

all since, as described in the FAC, it was only a notice given to Pratt. Moreover,

while the FAC alleges that “the Notice contained false and misleading statements

of fact,” it does not allege whether it was entered into Pratt’s personnel file or

somehow affected his opportunities for promotion. Nor has Pratt alleged what

happened, if anything, after the three-month period to improve his work

performance elapsed. The FAC was filed in May 2018, six months after Pratt

received the notice. As with the “fraudulent performance appraisal system”

alleged in paragraph 33(d), without more information about the notice of

unsatisfactory work performance in paragraph 33(e), this Court finds that the

                                          22
pleadings are insufficient to allege an adverse employment action. The Motion for

Judgment on the Pleadings is therefore GRANTED as to this allegation, but with

leave to amend.

       Paragraphs 33(f) and 33(i) both allege retaliatory acts which occurred in

March 2018.6 Regardless of whether either paragraph contains events that could

be considered to be adverse employment actions, both fail to establish causation.

As discussed above, in the absence of direct evidence of causation, courts look for

a temporal connection between the protected activity and the alleged retaliatory

act. Dawson, 630 F.3d at 936. Here, Pratt has alleged that the protected activity

for which he was being retaliated against was the February 2017 filing of the

EEOC Charge. FAC ¶ 32. The allegations in paragraphs (f) and (i) are events that

took place in March 2018, thirteen months after the protected activity. Courts have

found that a five-month lag between the protected activity and the retaliatory acts

is too long to infer causation. See e.g. Brown v. Dep’t of Public Safety, 446 Fed.

Appx. 70, 73 (9th Cir. 2011) (holding that, without more, a 5-month gap between

actions was insufficient to infer causation for retaliation); Yartzoff, 809 F.2d at




6
 The Department argues that because Pratt’s February 2017 EEOC Charge did not, and indeed
could not, have included the March 2018 events alleged in paragraphs 33(f)-(i), Pratt failed to
exhaust administrative remedies with respect to those allegations. However, the Court finds that
the reasoning in the Court’s April 2018 Order sufficiently explains how these newly alleged
events reasonably relate back to the original February 2017 charge, and the Court therefore
declines to dispose of these allegations on the basis of exhaustion.
                                               23
1376 (holding a 9-month lapse between employee’s complaint of discrimination

and an adverse action was insufficient for causation).

       Given the thirteen-month lag time, and absent any direct or even

circumstantial evidence that the 2018 events were precipitated by the February

2017 EEOC Charge, Pratt has failed to allege how these acts could be construed as

retaliation for his participation in protected activity. Because Pratt has failed to

establish causation, the Department’s Motion is granted with respect to the

allegations in paragraphs (f) and (i) without leave to amend.7

II.    Count II: Hostile Work Environment

       Pratt alleges that he was subject to a sexually hostile work environment.

FAC ¶¶ 39-42. The Department argues that (1) Pratt failed to exhaust

administrative remedies with respect to his hostile work environment claim, and

(2) Pratt failed to allege facts that might support his claim because he does not

actually allege any harassment that was sexual in nature.8 Motion at 14.

       Because the Court has already addressed the exhaustion of Pratt’s hostile

work environment claim, see April 2018 Order at 19-23, it declines to do so again.


7
  DPS also argues that the allegations in paragraphs (f) and (i) are insufficient because they are
not adverse actions. Because the allegations fail to establish a causal link, the Court does not
address DPS’ additional contentions.
8
  Although DPS’ Motion correctly states that a hostile work environment claim is characterized
by conduct “severe and pervasive” enough to alter the terms and conditions of employment, DPS
does not argue that this standard was not met until its reply. Cf. MJOP at 29 with Reply at 13-
14. The Court declines to entertain arguments made for the first time in reply. See LR7.4.

                                               24
Nevertheless, the Court agrees that the events, as alleged, do not adequately

describe conduct that was sexual in nature, and the FAC therefore fails to state a

hostile work environment claim. DPS’ Motion is GRANTED with respect to

hostile work environment, with leave to amend consistent with the guidance below.

      A plaintiff states a prima facie claim for hostile work environment based on

sex by showing “(1) that [the plaintiff] was subjected to verbal or physical conduct

based on [plaintiff’s…sex]; (2) that the conduct was unwelcome; and (3) that the

conduct was sufficiently severe or pervasive so as to alter the conditions of [the

plaintiff’s] employment and create an abusive work environment.” Cooper v. Cate,

2012 WL 1669353 *5 (9th Cir. 2012) (citing Galdamez v. Potter, 415 F.3d 1015,

1023 (9th Cir.2005) and Kortan, 217 F.3d at 1109–10). Pratt fails the first

touchstone.

      Pratt’s allegations in support of his hostile work environment claim are that

he: was denied a performance evaluation; had his badge taken away; was

involuntarily transferred between jobs; was told that he was being retaliated

against; was threatened with another involuntary transfer if he did not sign a

settlement agreement; was given a fraudulent performance appraisal; was given an

undeserved notice of unsatisfactory work performance; was given an

unprecedented cease-and-desist letter; and was falsely accused of and investigated

for misuse of sick leave. None of these facts allege harassment based on sex.

                                         25
       The Court acknowledges that there is no exhaustive list of conduct that

constitutes harassment based on sex. However, at the risk of stating the obvious,

the conduct must be sexual in nature. Several examples are instructive. In Rene v.

MGM Grand Hotel, Inc., 305 F.3d 1061, 1064 (9th Cir. 2002), the harassers'

conduct included whistling and blowing kisses at the plaintiff, calling him

“sweetheart,” groping him, showing him sexually explicit photos, and telling

sexually explicit jokes. In Meritor Savings Bank v. Vinson, 477 U.S. 57, 60

(1986), the conduct alleged was groping, fondling, indecent exposure, and rape. In

Henson v. Dundee, 682 F.2d 897, 902 (11th Cir. 1982), quid pro quo sexual abuse

in exchange for “the privilege of being allowed to work” was at issue. None of

these types of sexual conduct is alleged here.9 Accordingly, DPS’ Motion is

GRANTED with respect to the hostile work environment claim, with leave to

amend.

III.   Count III: Sex Discrimination

       Pratt alleges that he suffered sex discrimination on the basis of his sexual

orientation. FAC ¶¶ 43-48. The Department argues that the sex discrimination

claim should be dismissed because (1) Pratt failed to exhaust administrative

remedies, and this Court therefore does not have subject matter jurisdiction (MJOP

9
 Certain allegations, such as suggestions that Pratt was involved in a sexual relationship with
another deputy, and the use of homophobic slurs, were alleged in the FAC (see e.g. ¶¶ 20, 26)
solely as background and are precluded from consideration here because, as stated in the Court’s
April 2018 Order, they predate the 2015 Lawsuit and are barred by res judicata.
                                              26
10-18); (2) sex discrimination on the basis of sexual orientation has not been

recognized by the Ninth Circuit (MJOP at 31-32); and (3) Pratt fails to sufficiently

allege facts to state a prima facie claim of sex discrimination (MJOP at 18-27).

       The Court rejects the Department’s first two arguments. As described with

respect to the sexually hostile work environment claim discussed above, the Court

has already ruled on the exhaustion issue, finding that Pratt’s allegations post-

dating the 2017 EEOC Charge reasonably relate to the 2017 EEOC Charge and

have therefore been administratively exhausted. Further, the Court finds that sex

discrimination based on sexual orientation is cognizable under Title VII.

      However, as to the Department’s third argument, insufficiency of the

allegations, the Court finds that only some of the allegations can plausibly support

a sex discrimination claim and those that can are too incompletely pled to make out

a prima facie showing. Thus, DPS’ Motion is GRANTED with respect to

Count III, with leave to amend, consistent with the guidance below.

      A.    Legal Framework

      Courts apply the McDonnell Douglas framework to analyze whether a

plaintiff has established sex discrimination. Unlawful discrimination is presumed

if the plaintiff can show that “(1) she belongs to a protected class, (2) she was

performing according to her employer's legitimate expectations, (3) she suffered an

adverse employment action, and (4) other employees with qualifications similar to


                                          27
her own were treated more favorably.” Godwin v. Hunt Wesson, Inc., 150 F.3d

1217, 1220 (9th Cir.1998) (citing McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973).)

      B.     Discussion

             1. “Protected Class” Status

      Although the Ninth Circuit has not yet weighed in on the question of sex

discrimination based on sexual orientation, the Second and Seventh Circuits, as

well as the EEOC, have recognized it. See Zarda v. Altitude Express, Inc., 883

F.3d 100 (2d Cir. 2018); Hively v. Ivy Tech Comm. College of Indiana, 853 F.3d

339 (7th Cir. 2017); Complainant v. Anthony Foxx, Secretary, Dept. of Transp.,

2015 WL 4397641, at *4-5 (EEOC Jul. 15, 2015). At least one other district court

in the Ninth Circuit has found the reasoning set forth in these cases to be

persuasive. Somers v. Digital Realty Tr. Inc., 2018 WL 3730469, at *7 (N.D. Cal.

Aug. 6, 2018) (“to the extent that Plaintiff alleged that he was treated differently

because of his sexual orientation as a gay man, that treatment inherently was based

both on his own sex (a man) and the sex of his partner (a man). Thus, under the

persuasive reasoning of Zarda and Hively, Plaintiff may invoke the protections of

Title VII against sex-based discrimination, specifically with respect to his sexual

orientation”). Those courts that have found sexual orientation discrimination

cognizable reason that “sexual orientation discrimination is predicated on


                                          28
assumptions about how persons of a certain sex can or should be, which is an

impermissible basis for adverse employment actions.” Id. This Court agrees.

      Pratt has stated that he is a homosexual man. FAC ¶ 14. As such, he has

properly alleged that he belongs to a protected class, satisfying the first prong of

the McDonnell Douglas framework.

             2.   Satisfactory Performance

      The Department has not challenged the sufficiency of Pratt’s allegations

with respect to Pratt’s qualifications or job performance. Accordingly, the Court

does not further address the second prong of McDonnell Douglas.

             3.   Adverse Employment Action
      In paragraphs 31and 33 of the FAC, Pratt alleges ten events that support his

sex discrimination claim. The Department argues that none of these events

constitute adverse employment actions.

      Title VII provides that it is unlawful for an employer “to discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment.” 42 U.S.C. § 2000e–2(a)(1). The Supreme Court has

held that “this not only covers ‘terms' and ‘conditions' in the narrow sense, but

‘evinces a congressional intent to strike at the entire spectrum of disparate

treatment ... in employment.’” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 78 (1998) (quoting Meritor, 477 U.S. at 64).


                                          29
       In discrimination cases, an adverse employment action “affect[s] the

compensation, terms, conditions, or privileges” of employment. Chuang v.

University of California Davis, Board of Trustees, 225 F.3d 1115, 1126 (9th Cir.

2000); see Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008) (more

burdensome and strenuous work assignment amounted to adverse employment

action); Kang v. U. Lim Am., Inc., 296 F.3d 810, 818-19 (9th Cir. 2002) (adverse

employment conditions included “severe verbal and physical abuse, discriminatory

overtime, and termination”). However, not all forms of negative treatment in the

workplace constitute an adverse employment action. See e.g. Hellman v.

Weisberg, 360 F. App'x 776, 779 (9th Cir. 2009) (social ostracism, threat of

termination, and a reprimand are not adverse employment actions). Indeed, the

scope of adverse employment actions in the discrimination context is narrower

than with respect to retaliation. Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 67 (2006).

       With these principles in mind, each of Pratt’s allegations is considered

below.

       Paragraph 31(a) alleges that Pratt’s supervisor, Deputy Cummings, refused

to complete a performance evaluation.10 The FAC does not allege how this act had


10
  As described previously, the substance of the allegations in FAC paragraph 31(a) – (c) was
discussed in the Court’s April 2018 Order. The Court ruled that the allegations failed to
establish causation for purposes of a retaliation claim. The Court now considers these same
                                              30
a material effect on the compensation, terms, conditions or privileges of Pratt’s

employment. While a negative performance review that undermines a promotion

or results in a demotion could be an adverse employment action, it is not clear how

the absence of such a review had a similar effect. Yartzoff 809 F.2d at 1376; see

also Kortan, 217 F.3d at 1113 (a negative evaluation was not an adverse action

where it was not disseminated beyond the second-level supervisor and was

ultimately corrected). Failure to conduct a performance review appears more akin

to a performance review that is not widely disseminated as in Kortan than a

negative performance review as in Yartzoff. As pleaded, this event is insufficient

to support a sex discrimination cause of action, but leave to amend is granted.

       Paragraph 31(b) states that the Department took away Pratt’s badge.

However, the allegation provides no further information about the impact of this

action on Pratt’s ability to perform his job duties or its effect on the terms of his

employment. For the same reasons as above with respect to paragraph 31(a), then,

the allegation is insufficient to establish an adverse employment action, but leave

to amend is GRANTED.

       Paragraph 31(c) states that Pratt was demoted from “Sheriff/Investigator in

CIU to a secretary for the Hawaii Paroling Authority.” This allegation, on its face,




allegations to determine whether they constitute adverse employment actions with respect to sex
discrimination.
                                              31
satisfies the adverse employment action requirement because demotions clearly

affect the terms and conditions of employment.

      Paragraph 33(a) states that another Department employee informed Pratt that

the Department was retaliating against him. As discussed above, this allegation is

not itself retaliatory, nor can it support a charge of discrimination. What the

Department’s employee was referring to might support a charge of discrimination,

but not the statement itself, which did not materially alter the terms or conditions

of Pratt’s employment. Accordingly, paragraph 33(a) cannot serve as the basis of a

sex discrimination claim, and leave to amend is DENIED.

      Paragraph 33(b) alleges that Pratt was transferred between departments.

Contrary to the Department’s unsupported assertion that transfers are not

materially adverse (MJOP at 20-21), the Ninth Circuit recognizes that transfers

may be considered adverse employment actions. Yartzoff, 809 F.2d at 1376 (9th

Cir.1987) (holding that “[t]ransfers of job duties and undeserved performance

ratings, if proven, would constitute ‘adverse employment decisions.’”). However,

Pratt does not allege how his transfer was such an adverse event. Without such an

allegation, the Court cannot assess whether this transfer was of the kind that

constitutes a materially adverse action as in Yartzoff or not. Cf. Steiner, 25 F.3d at

1465 (9th Cir. 1994) (questioning whether transfer from swing shift to day shift

was an adverse employment action because employee was not demoted, or put in a

                                          32
worse job, or given additional responsibilities); Nidds v. Schindler Elevator

Corp., 113 F.3d 912, 915, 919 (9th Cir.1996) (declining to treat a transfer from one

department to another as an adverse employment action, despite plaintiff’s

characterization of the transfer as a demotion, without a pay decrease). Because

Pratt has not provided enough information about the differences between the two

jobs to understand how the transfer might have materially changed the terms and

conditions of employment, as currently pleaded, this allegation fails to satisfy the

adverse employment action requirement of McDonnell Douglas. Leave to amend,

however, is GRANTED.

      Paragraph 33(c) alleges that the Department attempted to “coerce” Pratt to

sign a settlement agreement by threatening to transfer him back to a secretarial role

from a job with the parole department. Pratt, however, provides no information in

the FAC as to whether the Department made good on its threat. Absent an actual

transfer or demotion, there is no adverse employment action because an attempt is

no employment action at all. Lewis, 252 F. App'x at 807. Leave to amend is

GRANTED.

      Paragraph 33(d) alleges that Pratt received what appears to be an

unsatisfactory performance appraisal. The FAC states “on June 28, 2017,

Employer created a fraudulent Performance Appraisal System . . . in which

Employer falsely reported that Plaintiff had been doing “unsatisfactory work’ . . .

                                         33
Plaintiff’s signature on the PAS was forged . . . Plaintiff learned from HR that the

June 28, 2017 PAS was never in his personnel file, confirming [it] was fabricated

and forged.” Undeserved performance ratings may constitute adverse employment

actions. See Ray, 217 F.3d at 1241 (quoting Yartzoff for the proposition that “. . .

undeserved performance ratings, if proven, would constitute ‘adverse employment

decisions.’”). However, in Pratt’s case, it is unclear whether the performance

appraisal was placed into his personnel file or ever impacted his employment

prospects or conditions in a material way. Indeed, given Pratt’s reference to an

appraisal system, rather than an appraisal, it is not clear whether an unsatisfactory

appraisal is even at issue. Until this is clarified, the Court cannot discern whether

an adverse employment action is stated. Leave to amend this allegation is

GRANTED.

      Paragraph 33(e) alleges that on November 22, 2017, Pratt was given notice

that his work performance was at an unsatisfactory level. Pratt alleges that he was

told he had three months to improve, presumably or else. Citing Brooks, the

Department alleges that this performance evaluation was not “final and lasting”

and therefore does not constitute an adverse employment action. 229 F.3d 917, 930

(9th Cir. 2000) (holding that a negative performance evaluation was not an adverse

employment action where the employee had filed an appeal).




                                          34
      There is scant authority on the subject of whether a performance review

needs to be final to constitute an adverse employment action in a sex

discrimination action, with courts within the Ninth Circuit applying disparate

standards. See, Fonseca v. Sysco Food Servs. of Az., Inc., 374 F.3d 840, 848 (9th

Cir. 2004) (reversing summary judgment for defendant in a discrimination case on

the basis that a “warning letter still constitutes an adverse employment action” in

part because the defendant publicizes all disciplinary actions to all its employees.);

Cozzi v. County of Marin, 787 F.Supp.2d at1061 (holding that a written warning is

not an adverse employment action because the letter was not put in employee’s

personnel file and did not affect terms and conditions of employment); Grimmett v.

Knife River Corp.-Nw., 2011 WL 841149, at *9 (D. Or. Mar. 8, 2011) (written

warning was not an adverse employment action in a race discrimination case);

Hoang v. Wells Fargo Bank, N.A., 724 F.Supp.2d 1094 (D.Or. 2010) (warning

letter that did not implement material change in terms and conditions of

employment is not by itself adverse employment action.) What is evident,

however, is that whether or not a negative performance evaluation is an adverse

employment action depends on the specific facts of the case.

      Here, it is unclear from the pleadings whether the notice of unsatisfactory

work performance was a formal performance review at all since, as described in

the FAC, it was only a notice given to Pratt. The FAC alleges that “the Notice

                                          35
contained false and misleading statements of fact . . .” but does not allege whether

it was ever finalized, placed in Pratt’s personnel file, or otherwise somehow

affected his employment opportunities. Pratt also has not alleged what happened

after the three-month period to improve his work performance elapsed. Without

more, this Court finds that the notice of unsatisfactory performance does not

amount to an adverse action. However, leave to amend is GRANTED.

      Paragraph 33(f) alleges that Pratt received a cease-and-desist letter from the

Department, instructing him to stop using Department email to lobby for a

particular legislative bill. The Department argues that a cease-and-desist letter

does not constitute an adverse employment action. MJOP at 22. In Sanchez v.

California, the district court reasoned that, because the cease-and-desist letter

contained accurate information, was deserved, was not placed in the plaintiff’s file,

and, by the plaintiff’s admission, “did not impact her ability to promote, transfer,

or enter into work programs,” the letter was not an adverse employment action. 90

F. Supp.3d 1036, 1055-57 (E.D.Cal. 2015).

      As the allegations are currently styled, it is not apparent how the cease-and-

desist letter regarding the use of Department email constitutes an adverse

employment action. Although Pratt argues that he was the only one to receive such

a letter, it is not clear whether the letter was accurate, was added to Pratt’s

personnel file, or impacted the terms and conditions of his employment. Without

                                           36
clarification, the Court cannot determine whether this allegation, viewed in the

light most favorable to the plaintiff, constituted an adverse employment action.

Leave to amend is GRANTED.

      Paragraph 33(i) alleges that the Department initiated an investigation falsely

accusing Pratt of falsifying a sick leave request. The mere fact of initiating an

investigation, with no resulting change to the conditions of employment, is not an

adverse employment action. Campbell v. Hawaii Dep't of Educ., 892 F.3d 1005,

1013 (9th Cir. 2018) (affirming grant of summary judgment for defendant where

plaintiff was “allowed to continue to work as normal” even after investigators

found plaintiff had committed misconduct.) Without more information as to what

occurred as a result of the investigation, the Court cannot determine that the

investigation itself was an adverse employment action. This allegation is

dismissed with leave to amend.

             4.    Similarly Situated Employees

      The only allegation which succeeds in establishing an adverse employment

action and thus survives to the fourth line of inquiry in the McDonnell Douglas

framework is paragraph 31(c). That paragraph alleges that Pratt was demoted from

a sheriff’s deputy to a secretarial position.

      The McDonnell Douglas framework requires that Pratt allege that similarly

situated employees were treated differently. The FAC, however, includes only two

                                           37
such assertions: (1) that Pratt was the only person to receive a cease-and-desist

letter for using email to lobby for a bill while other employees use their work email

to make personal communications (FAC ¶ 33(f)), and (2) that Pratt was the only

employee investigated for misuse of sick leave (FAC ¶ 33(i)). Neither of these

allegations relates to Pratt’s demotion from deputy sheriff to secretary. As such,

paragraph 31(c) also fails to state a claim because Pratt does not allege whether

other similarly situated employees were treated differently. Leave to amend is

GRANTED.

      With the exception of Pratt’s assertion that he was demoted from deputy

sheriff to secretary (FAC ¶ 31(c)), Pratt’s allegations fail to identify an adverse

employment action. Moreover, even with respect to this demotion allegation, Pratt

failed to allege disparate treatment. For these reasons, Pratt has failed to state a sex

discrimination claim. DPS’ Motion is GRANTED with limited leave to amend, as

described above.

                                   CONCLUSION

      Pursuant to the foregoing, the Court GRANTS IN PART Defendants’

Motion for Judgment on the Pleadings (Dkt. No. 24). Counts I through III of the

First Amended Complaint (Dkt. No. 18) are DISMISSED WITHOUT




                                          38
PREJUDICE.11 Leave to amend is GRANTED, consistent with the terms of this

Order, and must be accomplished within thirty (30) days.12 Failure to do so will

result in the dismissal of this action with prejudice.

       IT IS SO ORDERED.

       DATED: November 8, 2018 at Honolulu, Hawai‘i.




Pratt v. State Of Hawai‘i, Department Of Public Safety, Doe Defendants 1-10,
CIV. NO. 17-00599 DKW-RLP; ORDER GRANTING IN PART MOTION
FOR JUDGMENT ON THE PLEADINGS




11
   The Department asks the Court to dismiss all of Pratt’s claims with prejudice as a sanction for
inclusion of certain claims already dismissed with prejudice in the Court’s April 2018 Order.
MJOP at 9; FAC ¶¶ 31(a) – (c). The Department has offered no authority for imposing such
severe sanctions in the circumstances alleged. Moreover, the FAC sufficiently distinguishes
those factual allegations on which the FAC relies in support of Pratt’s three claims from those
that were previously disposed of and now serve merely as background information. The Court
therefore declines DPS’ request.
12
   Throughout, the Court has granted leave to amend, where appropriate, because there is no
evidence or argument of dilatory maneuvering or bad faith on the part of Pratt, and because
further amendment would not result in undue delay, given the age of this case where the initial
Rule 16 scheduling conference has not yet occurred. Howey, 481 F.2d at 1191; Jackson v. Bank
of Haw., 902 F.2d 1385, 1387–88 (9th Cir. 1990). In the limited circumstances where leave to
amend has been denied, it is because amendment appears to be futile. See generally Bonin v.
Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (“Futility of amendment can, by itself, justify the
denial of a motion for leave to amend.”).
                                                39
